Citation Nr: 1740495	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-16 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a breathing disorder, claimed as asbestosis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is associated with the claims file.  During that hearing, the Veteran identified additional medical evidence that he intended to submit and waived regional office consideration for that evidence, which was received later that month.  See 38 C.F.R. § 20.1304 (2016).


FINDING OF FACT

The Veteran's current breathing disorder is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a breathing disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection - Generally

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With regard to his claim of exposure to asbestos, there are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, VBA's ADJUDICATION PROCEDURE MANUAL provides guidelines for considering asbestos compensation claims. M21-1, Part IV, Subpart ii, 1.I.3 (hereinafter M21-1).  The Board notes that the pertinent parts of the M21-1 guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service and no disabilities for which service connection can be presumed if exposure is shown.

Service connection on the basis that a veteran's disability is attributable to in-service use of tobacco is prohibited for claims filed after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  


II.  Analysis

During the pendency of this appeal, the Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD) with possible reactive airway disease (RAD-asthma), emphysema, sleep apnea, and left lower lobe pulmonary nodule.

The Veteran's service treatment records do not reflect an in-service onset of a breathing disorder.  Although the Veteran reported shortness of breath and chronic cough on his February 1978 separation Report of Medical History, this was attributed to smoking.  Tobacco use in-service cannot provide a basis for service connection.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  His separation examination found his lungs normal and a chest x-ray was also normal.  The Veteran has argued that he was exposed to asbestos in service through the use of fire blankets made with asbestos when he worked with missiles and from asbestos containers containing nuclear warheads stored in a bunker.  His service personnel record shows duty as a Pershing Missile Crewman.  This work is consistent with probable asbestos exposure.  See M21-1, Part IV, Subpart ii, 1.I.3.d.

The remaining question is whether the record establishes a medical nexus between the Veteran's current breathing condition and his active duty military service.  To this end, in a July 2010 VA pulmonary outpatient note, a nurse practitioner, E.R., noted COPD and left lower lobe pulmonary nodule, which were "likely related to asbestos exposure.  No explanation or rationale was provided for this statement.

The Veteran then underwent a September 2010 VA examination.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  This examiner found that the Veteran did not meet the standards for a diagnosis of asbestosis.  His restrictive ventilatory impairment was more likely than not due to morbid obesity and/or congestive heart failure.  He also found that the Veteran's obstructive ventilatory impairment was due to COPD, which in turn was secondary to years of previous tobacco abuse.  This examiner stated that etiology of the pulmonary nodule would be speculative without a biopsy.  Finally, this examiner also noted that this case was discussed with E.R., the aforementioned nurse practitioner, who agreed with the stated opinion.  While not explicitly stating that each of the Veteran's current respiratory condition was less likely than not due to asbestos exposure, it is clear from his attribution of each condition to another cause that this examiner did not find evidence of a causal link between the Veteran's reported asbestos exposure and any of his current breathing disorders.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that in determining whether an expert opinion is adequate, the opinion must be read as a whole).  The notation that the September 2010 opinion had been discussed with E.R., the author of the July 2010 record, and she agreed with this opinion, suggests a retraction of the earlier notation that the Veteran's COPD and pulmonary nodule were likely related to asbestos exposure and renders the September 2010 opinion more probative.  Additionally, the examiner explained that given the Veteran's post-service employment, any exposure to asbestos would have been greater then than during service and even if the Veteran did have an asbestos related nodule it would be more likely due to his post service exposure than any inservice exposure.  The Board finds this opinion to be the most probative evidence of record on the nexus element.

To the extent that the Veteran believes his current breathing problems are related to in-service asbestos exposure, the Board notes that he was unable to report an exact onset of his symptoms beyond testifying that he had trouble breathing by the time he was thirty, nearly a decade after his separation from service.  Etiology in this case is also complicated by the Veteran's history of tobacco use.  The record does not show that the Veteran has the requisite knowledge or training to differentiate breathing problems associated with asbestos exposure from those attributable to tobacco use.  As such, he is not competent to provide a lay etiological opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a breathing disorder.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a breathing disorder is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


